PER CURIAM.
This is an appeal from an order dismissing a case for failure to prosecute timely. We affirm the substance of the order, Toney v. Freeman, 600 So.2d 1099 (Fla.1992), but quash it to cause entry of a proper order dismissing the case “without prejudice.” Although the words “with prejudice” are not much more than surplusage they still have meaning to some. See Tap*945per v. Taunton, 371 So.2d 595 (Fla. 1st DCA 1979).
ORDER QUASHED; REMANDED.
DAUKSCH, PETERSON and DIAMANTES, JJ., concur.